Title: From Thomas Jefferson to Quesnay de Beaurepaire, 4 March 1789
From: Jefferson, Thomas
To: Beaurepaire, Quesnay de



Sir
Paris March 4. 1789.

Where an enterprize, to ensure it’s effect, requires a given Capital in money, and in order to raise that capital it is divided into actions, it is not understood that the enterprize is to be commenced till all the actions are disposed of. To begin with a little sum what requires a great one, is to throw that little sum away.
Again when the actions are all disposed of and a partial sum is wanted, all the actionaries are to be called on pro ratâ, for the sum wanted. Otherwise some might pay all and some none.
Lastly, the 1st. and 5th. articles of your institution provide that there shall be a Council of administration, the 13th. a Treasurer general, the 14th. that the Treasurer general shall be alone authorized to receive the monies belonging to the institution: “à quelque titre que ce pu[i]sse etre”:and the 15th. that, for the safety of the Actionaries, the Treasurer shall give previous real security for his gestion. From all this it is evident that no paiment made to any other than the Treasurer general can excuse an actionary from a second paiment. If I am mistaken in any of these points, I shall be open to correction by a convoked assembly of the actionaries, without whose authority I deem that the enterprize cannot be set into motion, nor can any member justifiably part with the money belonging to the enterprize.
I have said thus much on the point of right. But I should not stickle on the rigours of right if I had any confidence in the success of this institution. In such case I should not have confined myself to one or two actions, nor have lain by in quiet, and leave the thing to go on as it could. But I have no confidence in it. I see in it  as yet but a project in the air, which has lasted indeed and extended itself beyond all my expectations; but which still must burst. It suffices to read over the names of your subscribers to pronounce that they have been actuated by the most patriotic views. They are not men who could have been induced into this enterprize by the calculations of gain detailed in the prospectus. To the motives operating on them, is added in my mind a knowlege of the subject which they could not have, and which will clear me from all suspicions of counting on it’s profits. But tho we had never a thought of gain, we may be allowed to wish, to reserve our contributions for other useful objects, if that to which we had destined them be evidently desperate. Even free contributions have their laws in morality.
I am sure you will approve of the candor with which I open myself to you on this subject. Were you capable of doing otherwise it would be an argument against such hopes in this enterprize as we had founded on you personally. Your zeal to promote it has been evident, and has justified in me those sentiments of esteem & regard with which I have the honor to be, Sir, your most obedient and most humble servant,

Th: Jefferson

